DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 4 in the reply filed on 03/01/2021 is acknowledged.
Applicant’s amendment of claims 1, 8,  and 9-11 in the reply filed on 03/01/2021 is acknowledged.
Applicant’s addition of new claim  17 in the reply filed on 03/01/2021 is acknowledged.
Claims 1-3 and 5-17 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Tanaka et al., US 9,502,434 discloses all limitations of claim 1 except for “a capacitor electrode located on the first insulating layer, wherein the capacitor electrode and the first connection portion are insulated from each other, arranged in a same laver and made of a same material.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 8, Tanaka discloses all limitations of claim 8 except for “the first metal layer further comprises a first auxiliary portion, wherein one of the drain contact region and the source contact region of the second active layer covers the first connection portion and is in contact with the first connection portion, and the other one of the drain contact region and the source contact region of the second active layer covers the first auxiliary portion and is in contact with the first 
In re Claim 10, Tanaka discloses all limitations of claim 10 except for “the capacitor electrode and the first connection portion are insulated from each other, arranged in a same layer and made of a same material.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893